Case 19-12239-CSS Doc 44 Filed 10/18/19 Page iof3

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

)
In re: ) Chapter 11
: )
HIGHLAND CAPITAL MANAGEMENT, L.P.,! ) Case No. 19-12239 (CSS)

)
Debtor. ) Related to Docket No. 8

 

INTERIM ORDER AUTHORIZING DEBTOR TO FILE
UNDER SEAL PORTIONS OF THE CREDITOR MATRIX CONTAINING
EMPLOYEE ADDRESS INFORMATION

Upon consideration of the motion (the “Motion”) for entry of an order (this
“Interim Order”) filed by the above-captioned Debtor; and the Court having found that it has
jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157
and 1334, and the Amended Standing Order of Reference from the United States District Court
for the District of Delaware, dated February 29, 2012; and upon consideration of the Declaration
in Support of First Day Motions; and the Court having found that consideration of the Motion
and the relief requested therein is a core proceeding pursuant to 28 U.S.C. § 157(b); and the
Court having found that venue of this proceeding in this District is proper pursuant to 28 U.S.C.
§§ 1408 and 1409; and it appearing that notice of the Motion as set forth therein is sufficient
under the circumstances; and the Court having reviewed the Motion and having considered
statements in support of the Motion at the hearing held before this Court (together, the
“Hearing’”); and the Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

 

! The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

DOCS_DE:225682.2 36027/001

 

 
Case 19-12239-CSS Doc 44 Filed 10/18/19 Page 2of3

proceedings had before the Court; and after due deliberation and sufficient cause appearing
therefor,
IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED on an interim basis as set forth herein.

2. Subject to a final order on the Motion, the Debtor is authorized to redact the
addresses of their employees from the Creditor Matrix; provided that the Debtor shall file under
seal with the Court an unredacted version of the Creditor Matrix and shall provide such
unredacted Creditor Matrix to the Debtor’s claims agent and, upon request, the United States
Trustee and any official committee of unsecured creditors appointed in these chapter 11 cases,.

3. The Clerk of Court is directed to file and maintain the unredacted creditor matrix
under seal and shall not make it publicly available. The unredacted creditor matrix shall not be
unsealed unless and until permitted by further order of this Court.

4, The Debtor is authorized to take all actions necessary to effectuate the relief
granted herein.

5. The final hearing (the “Final Hearing”) on the Motion shall be held on

november’ 4, 2019, atR: b0pm., prevailing Eastern Time. Any objections or responses to entry
of a final order on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time, on

novahber ( Zz 2019, and shall be served on: (a) proposed counsel for the Debtor, Pachulski Stang
Ziehl & Jones LLP, 919 N. Market Street, 17" Floor, Wilmington, DE 19801, Attn: James E.
O’Neill, Esq.; (b) counsel to any statutory committee appointed in this case; and (c) the Office of

The United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware

DOCS_DE:225682.2 36027/001

 

 
Case 19-12239-CSS Doc 44 Filed 10/18/19 Page 3of3

19801. In the event no objections to entry of a final order on the Motion are timely received, this
Court may enter such final order without need for the Final Hearing.

6. This Court retains jurisdiction with respect to all matters arising from or related to
the implementation, interpretation, and enforcement of this Order.

Dated: lo1%, , 2019

Wilmington, Delaware C G Ay Va _

Honorable Christopher $. Sontchi
United States Bankruptcy Judge

DOCS_DE:225682.2 36027/001

 

 
